Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,394,820 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  
a.	The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
b.	An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). 

c.	See the tabulation below for the claims analysis.
CLAIMS FOR INSTANT APPLICATION 
CLAIMS OF US PATENT NO. (11,394,820)
Claim 1
       A computing device comprising:
 a processor; and a memory storing computer-readable instructions that, when executed by the processor, cause the computing device to:
 activate, in response to receiving an incoming telephonic event analysis application activation command from a vehicle, an incoming telephonic event analysis application;
 receive an incoming telephonic event; 
apply, based on an active operative state of the vehicle, a soft block on the incoming telephonic event; and 
remove, based on a driver risk score and a road risk score, the soft block on the incoming telephonic event.  


 Claim 1:

A computing device comprising: a processor; and a memory storing instructions computer-readable instructions that, when executed by the processor, cause the computing device to:
 receive, from an on-board computer of a vehicle, an incoming telephonic event analysis application activation command; activate, in response to receiving the incoming telephonic event analysis application activation command, an incoming telephonic event analysis application;
 receive an incoming telephonic event; apply, based on an active operative state of the vehicle, a soft block on the incoming telephonic event;
 receive, from a server, a calculated driver risk score and a calculated road risk score; and 
remove, based on the calculated driver risk score and the calculated road risk score, the soft block on the incoming telephonic event.

Claim 11:

      A non-transitory, computer-readable storage medium storing instructions that, when executed by a processor of a computing device, cause the computing device to: activate, in response to receiving an incoming telephonic event analysis application activation command from a vehicle, an incoming telephonic event analysis application; detect an incoming telephonic event; apply, based on an active operative state of the vehicle, a soft block on the incoming telephonic event; and determine, based on a calculated driver risk score, a calculated road risk score, and the incoming telephonic event, whether to maintain the soft block on the incoming telephonic event.  














Claim: 17. 

A system comprising: a computing device comprising: a processor; and a memory storing instructions computer-readable instructions that, when executed by the processor, cause the computing device to: activate, in response to receiving an incoming telephonic event analysis application activation command associated with a vehicle, an incoming telephonic event analysis application; receive an incoming telephonic event; apply, based on an active operative state of the vehicle, a soft block on the incoming telephonic event; and remove, based on a generated driver risk score and a generated road risk score, the soft block on the incoming telephonic event.

Claim 11:

A non-transitory, computer-readable storage medium storing instructions that, when executed by a processor of a computing device, cause the computing device to: receive, from an on-board computer of a vehicle, an incoming telephonic event analysis application activation command; activate, in response to receiving the incoming telephonic event analysis application activation command, an incoming telephonic event analysis application; receive an incoming telephonic event; apply, based on an active operative state of the vehicle, a soft block on the incoming telephonic event; receive, from a server, a calculated driver risk score and a calculated road risk score; and remove, based on the calculated driver risk score and the calculated road risk score, the soft block on the incoming telephonic event.



Claim 17. A system comprising: an on-board computer of a vehicle, wherein the on-board computer is configured to send an incoming telephonic event analysis application activation command; and a computing device comprising: a processor; and a memory storing instructions computer-readable instructions that, when executed by the processor, cause the computing device to: receive, from the on-board computer of a vehicle, the incoming telephonic event analysis application activation command; activate, in response to receiving the incoming telephonic event analysis application activation command, an incoming telephonic event analysis application; receive an incoming telephonic event; apply, based on an active operative state of the vehicle, a soft block on the incoming telephonic event; receive, from a server, a calculated driver risk score and a calculated road risk score; and remove, based on the calculated driver risk score and the calculated road risk score, the soft block on the incoming telephonic event.




4.	Similar claim analysis, as shown above, is being applied to claims 2-10, 12-16 and 18-20 of the instant application and claims 2-10, 12-16 and 18-20  US Patent.


                                                      CONCLUSION
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is 571-272-8566.  The examiner can normally be reached on M-Sat (6am - 5pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Patent Examiner: Art Unit 2617.